 In the Matter Of PORTLAND FORGE AND FOUNDRY CO.andSTEELWORKERSORGANIZING COMMITTEE, AFFILIATED WITH THE C. I.- O.Case No. R-3077AMENDMENT TO DIRECTION OF ELECTIONApril 24,194On April 1, 1942, the National Labor Relations Board, herein calledthe Board,issued aDecision and Direction of Election in the above-entitled proceeding,' providing that an election should be conductedamong, certain employees of Portland Forge and Foundry Co., todetermine whether they desire to be represented by Steel 'PorkersOrganizing Committee, affiliated with the C. I. 0., or by the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither, and further providing that if any of the parties desired thatthe ballot provide for a different choice, request therefor might bemadeof the Board within five- (5) days of the date of the Direction.Request for such a change having been duly made by the AmericanFederation of Labor on April 4, 1942, the Board hereby grants therequest and amends its Direction of Election by striking therefromthe words "the American Federation of Labor" and substituting there-for the words "International Brotherhood of Blacksmiths, DropForgers, and Helpers, Local No. 620, affiliated with the A. F. of L."140 N L. R. B. 21.40 N. L. R. B., No. 3a.28